              Case 2:20-mj-00612-EJY Document 9 Filed 09/03/20 Page 1 of 6



 1   NICHOLAS A.TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
     CHRISTOPHER LIN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South
 4   Suite 1100
     Las Vegas, Nevada 89101
     702-388-6336
 5   christopher.lin@usdoj.gov
 6   Attorneys for the United States of America

 7                                 UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEVADA
 8

 9   UNITED STATES OF AMERICA,                         Case No. 2:20-mj-00612-EJY

                    Plaintiff,
10
                                                       Stipulation to Continue the Preliminary
                            v.                         Examination Date and Exclude Time Under
11
                                                       the Speedy Trial Act
     JOHN MILES ALLISON,
12                                                     (Second Request)
          a/k/a ALLISON MOORE,
          a/k/a KYLE DWAYNE BUTLER,
13        a/k/a ANTHONY DAVID CORAL,
          a/k/a MATTHEW PETERSON,
14        a/k/a DANIEL DEGAN,
          a/k/a JAMES GIBSON,
15        a/k/a ALEX JOSEPH,
16                  Defendant.
17

18
            IT IS HEREBY STIPULATED AND AGREED by and between, Nicholas A.
19
     Trutanich, United States Attorney, District of Nevada, Christopher Lin, Assistant United States
20
     Attorney, representing the United States of America, and Robert M. Draskovich, Esq.,
21
     representing Defendant John Miles Allison, that the Preliminary Examination date in the above
22
     captioned case, which is currently scheduled for September 9, 2020 at 4:00 P.M., be continued to
23
     a date and time convenient for the Court but not less than 30 days from the current setting. The
24
     parties also stipulate to an extension of (1) the 30-day period under 18 U.S.C. § 3161(b) in which
             Case 2:20-mj-00612-EJY Document 9 Filed 09/03/20 Page 2 of 6



 1   an indictment or information must be returned, and (2) the 90-day period under 18 U.S.C. §

 2   3164(b) for commencing trial for a detained defendant.

 3   1.     On March 16, 2020, the Chief Judge of the U.S. District Court for the District of Nevada

 4          issued Temporary General Order 2020-03, which found that due to the outbreak of the

 5          coronavirus disease 2019 (“COVID-2019”) in the District of Nevada, the declaration by

 6          the Governor of the State of Nevada of a public health emergency due to the spread of

 7          COVID-19 in Nevada, and the declaration of local emergencies by local governments due

 8          to COVID-19, including Clark County, the Court has sustained “reduced ability to obtain

 9          an adequate spectrum of jurors,” and it noted the effects of public health

10          recommendations, including “social distancing measures.” General Order 2020-03

11          accordingly continued all civil and criminal trials until April 10, 2020, pending further

12          order of the Court and found that “the ends of justice are best served by ordering the

13          continuances, which outweighs the best interests of the public and any defendant’s right

14          to a speedy trial under 18 U.S.C. § 3161(h)(7)(A).” On April 9, 2020, Chief Judge Du

15          entered Amended General Order 2020-03, which provided, “the Court has determined

16          that jury trials must be further postponed” without indicating how long the postponement

17          will continue. Amended General Order 2020-03 states further that the “each presiding

18          judge will address any needed continuance of their trial in their individual cases.”

19   2.     On March 19, 2020, the Chief Judge of the U.S. District Court for the District of Nevada

20          issued Temporary General Order 2020-04, which noted that “the COVID-19 pandemic

21          has continued to spread,” resulting in the need for “more aggressive social-distancing

22          measures.” The Court noted further that, “[o]n March 17, 2020, the Governor of the

23          State of Nevada ordered the closure of many business establishments and strongly

24          encouraged all citizens to stay home.” Accordingly, the Court ordered the temporary

                                                      2
           Case 2:20-mj-00612-EJY Document 9 Filed 09/03/20 Page 3 of 6



 1        closure of the Clerk’s office, and implemented other changes, including “striving to

 2        eliminate in-person court appearances.” In the event any hearing must go forward, the

 3        Court will conduct the hearing via video or teleconference. On April 29, 2020, the Court

 4        issued an amended General Order 2020-04, setting forth certain filing procedures and

 5        noting its “plans to incrementally resume in-person court appearances as appropriate

 6        based on recommended health guidelines.”

 7   3.   On March 30, 2020, the Court issued Temporary General Order 2020-05, making

 8        findings under section 15002(b)(1) of the Coronavirus Aid, Relief, and Economic

 9        Security Act (“CARES Act”), authorizing the use of video and telephone for court

10        hearings, and noting that all courtrooms would be physically closed to the parties and

11        the public. On June 25, 2020, the Court issued Amended General Order 2020-05,

12        extending the original order for 90 days, until September 28, 2020.

13   4.   Based on the public health emergency brought about by the COVID-2019 pandemic, the

14        required social-distancing measures as recognized in the Temporary General Orders, and

15        the need for additional time to prepare the defense, both during the public health

16        emergency and once the public health emergency is resolved, the parties agree to

17        continue the currently scheduled Preliminary Examination on September 9, 2020, to a

18        date and time convenient for the Court, but not less than 30 days from the current

19        settings.

20   5.   This continuance is not sought for purposes of delay, but to account for the necessary

21        social-distancing in light of the COVID-2019 public health emergency, and to allow the

22        defense adequate time to prepare during the public health emergency and following its

23        resolution.

24

                                                   3
             Case 2:20-mj-00612-EJY Document 9 Filed 09/03/20 Page 4 of 6



 1   6.    Denial of this request could result in a miscarriage of justice, and the ends of justice

 2         served by granting this request outweigh the best interests of the public and the defendant

 3         in a speedy trial.

 4   7.    The defendant is incarcerated but does not object to the continuance.

 5   8.    This is the parties’ second request to continue the Preliminary Examination date.

 6   9.    The additional time requested by this stipulation is excludable in computing the time

 7         within which the trial must commence pursuant to the Speedy Trial Act, Title 18, United

 8         States Code, Sections 3161(h)(7)(A), and considering the factors under Title 18, United

 9         States Code, Section 3161(h)(7)(B)(i) and (iv).

10

11         DATED this 3rd day of September, 2020.

12

13   NICHOLAS A. TRUTANICH
     United States Attorney
14
     /s/ Christopher Lin                                  /s/ Robert Draskovich
15   CHRSTIOPHER LIN                                      ROBERT M. DRASKOVICH
     Assistant United States Attorney                     Counsel for Defendant
16

17

18

19

20

21

22

23

24

                                                      4
               Case 2:20-mj-00612-EJY Document 9 Filed 09/03/20 Page 5 of 6



 1                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 2

 3   United States of America,       )                   Case No. 2:20-mj-00612-EJY
                                     )
 4                  Plaintiff,       )                   Findings and Order on Stipulation
                                     )
 5     v.                            )
                                     )
 6   JOHN MILES ALLISON,             )
          a/k/a ALLISON MOORE,       )
 7        a/k/a KYLE DWAYNE BUTLER, )
          a/k/a ANTHONY DAVID CORAL, )
 8        a/k/a MATTHEW PETERSON,    )
          a/k/a DANIEL DEGAN,        )
 9        a/k/a JAMES GIBSON,        )
          a/k/a ALEX JOSEPH,         )
10                                   )
                   Defendant.        )
11

12          Based on the pending Stipulation between the defense and the government, and good

13   cause appearing therefore, the Court hereby finds that:

14   1.     To account for the necessary social-distancing in light of the COVID-2019 public

15          health emergency and to allow the defense adequate time to prepare during and

16          following the resolution of this public health emergency, the Preliminary

17          Examination date in this case should be continued.

18   2.     The parties agree to this continuance.

19   3.     The defendant is incarcerated but does not object to the continuance.

20   4.     This continuance is not sought for purposes of delay.

21   5.     Denial of this request could result in a miscarriage of justice, and the ends of justice

22          served by granting this request outweigh the best interest of the public and the

23          defendants in a speedy trial.

24
                                                1
              Case 2:20-mj-00612-EJY Document 9 Filed 09/03/20 Page 6 of 6



 1   6.    The Speedy Trial Act’s indictment clock under 18 U.S.C. § 3161(b) is extended to the

 2         Preliminary Hearing date set below.

 3   7.    The additional time requested by this stipulation is excludable in computing the time

 4         within which the trial must commence pursuant to the Speedy Trial Act, Title 18,

 5         United States Code, Sections 3161(h)(7)(A), and considering the factors under Title

 6         18, United States Code, Section 3161(h)(7)(B)(i) and (iv).

 7         THEREFORE, IT IS HEREBY ORDERED that the Preliminary Examination in the

 8   above-captioned matter currently scheduled for September 9, 2020 be vacated and continued

 9   to October 13, 2020, at the hour of 4:00 P.M. in Courtroom 3B

10         DATED this 3rd day of September, 2020.

11

12

13                                             ____________________________________
                                               HONORABLE ELANYA J. YOUCHAH
14                                             United States Magistrate Judge

15

16

17

18

19

20

21

22

23

24
                                              2
